Citation Nr: 1206782	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-24 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder including as due to service-connected deviated nasal septum disability and an undiagnosed illness.

2.  Entitlement to a rating in excess of 20 percent for post-traumatic anterior wedging of the twelfth thoracic vertebra.

3.  Entitlement to a rating in excess of 20 percent for synovitis of the acromicolavicular (AC) joint, status post fracture of the left shoulder.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from April 2003 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February and November 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The February 2009 rating decision denied service connection for asthma, the November 2009 rating decision assigned a 20 percent rating for the Veteran's post traumatic wedging at the twelfth thoracic vertebra, and the March 2010 rating decision denied an increased rating for his left shoulder disability and entitlement to a TDIU.  The Veteran perfected an appeal as to these actions.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The matters of entitlement to a rating in excess of 20 percent for the post traumatic wedging at the twelfth thoracic vertebra from October 21, 2009, and in excess of 20 percent for the left shoulder disability from December 29, 2009, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, asthma had its onset during active military service. 

2.  Prior to October 21, 2009, post traumatic wedging at the twelfth thoracic vertebra was manifested by subjective complaints of pain, stiffness and limited motion but was not manifested by limitation of forward thoracolumbar flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or by any incapacitating episodes or separately compensable neurologic manifestations. 

3. Prior to December 29, 2009, the synovitis of the AC joint, status post fracture of the left shoulder was manifested by subjective complaints of pain and limited motion, but not exhibited by ankylosis or humerus symptomatology, nor has it more nearly approximated limitation of motion to 25 degrees from the side at any time during the appeal period. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, asthma was incurred during active military service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.317, 3.303 (2011). 

2.  Prior to October 21, 2009, the schedular criteria for a rating in excess of 20 percent for post-traumatic anterior wedging of the twelfth thoracic vertebra are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2011). 

3.  Prior to December 29, 2009, the schedular criteria for a rating in excess of 20 percent for synovitis of the AC joint, status post fracture of the left shoulder, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5201 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In December 2008, January and July 2009, and May 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the December 2008 letter, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability, or that service-connected disability had worsened in severity, would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and his VA records have been obtained, to the extent available.  He has not identified any pertinent non-VA records.

In July, October, and December 2009, the Veteran was afforded VA examinations in conjunction with his claims for service connection for a pulmonary disorder and increased ratings for his lumbar spine and left shoulder disabilities, and the examination reports are of record.

In this case, the Board is granting in full the benefit sought on appeal as to the claim for asthma.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  Information concerning effective dates and ratings for asthma will be provided by the RO.  If appellant then disagrees with any of those actions, he may appeal those decisions. 

The Board's duties to assist and notify have been met.

II. Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. Service Connection

The Veteran seeks service connection for a pulmonary disorder that he says was incurred during active service when he served in Afghanistan and was exposed to sand and environmental hazards from burning toxic waste.  As a result of such exposure, he maintains that he developed a pulmonary disorder.  Alternatively, he argues that his asthma is due to his service-connected deviated nasal septum.  (Service connection for a deviated septum was granted by the RO in an April 2008 rating decision.)  Thus, the Veteran claims service connection is warranted for his asthma.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Further, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

In the instant case, after a full review of the record, the Board finds that the evidence as to the question of whether asthma was incurred in active service is in equipoise.  Resolving all reasonable doubt in favor of the Veteran, service connection for asthma is warranted. 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a pulmonary disorder.  When examined in conjunction with a Medical Examination Board, in July 2007, prior to separation, the Veteran's chest was reported as normal.

Post service, a November 2007 VA outpatient record includes the Veteran's complaints of chest pain/pressure.  In July 2008, he complained of dyspnea on exertion and at rest and denied a history of respiratory disease.  The Veteran gave a history of smoking cigarettes, cigars, and pipes, and chewed tobacco until stopping in 2007.  Results of pulmonary function tests performed at the time showed a significant response to bronchodilators but no airflow obstruction or other respiratory disease was identified.

VA medical records indicate that the Veteran underwent a septoplasty in April 2008.  According to a July 2, 2008 VA outpatient medical record, he complained of chest tightening with exertion, but not coughing, and was concerned that he may have asthma.  He did not have a history of shortness of breath.  Objectively, his chest was clear to auscultation, bilaterally.  The impression included right costosternal chondritis.

In December 2008, the Veteran filed a claim of service connection for asthma.  

A July 2009 VA examination report regarding the Veteran's nose, larynx, sinus, and pharynx includes his complaints of breathing difficulty.  It was noted that he had a history of smoke exposure from burn pits while stationed in the Middle East and used an inhaler on a routine basis.  The pertinent diagnosis was inflammatory bronchial airway disease.  The VA examiner stated that the Veteran's current symtoms were a continuation of symptoms identified and treated during military service, or exacerbated by conditions sustained during military service.

A July 9, 2009 signed statement from A.S., M.D., Medical Director of the Post Deployment Clinic at a VA medical center (VAMC), is to the effect that she reviewed the Veteran's records regarding a possible link between his deviated septum and the development of asthma.  It was noted that he underwent surgery in April 2008 for his deviated septum and was seen in July 2008 for complaints of exertional shortness of breath, chest tightness, and coughing.  There was a clinical suspicion of asthma confirmed by pulmonary function tests.  The VA physician reviewed the medical literature and did not find a connection between the Veterans's deviated septum and the induction of asthma.  The doctor noted the Veteran's complaints of chest pain/pressure in November 2007 and that he reported exposure to dust in Afghanistan.  She said his asthma may have been induced by exposure to dust during his deployment given the time frame of development of symtoms.

A June 24, 2010 VA outpatient record prepared by Dr. A.S. reflects that the physician reviewed the Veteran's medical records that did not include any mention of dyspnea on exertion and no evidence of a post-deployment health assessment.  The physician also reviewed his VA medical records, noting that, in November 2007, the Veteran was initially seen with complaints of chest pain/pressure at which time he had normal lung auscultation on examination.  She said there were no further complaints until July 2008, when he complained of dyspnea and results of pulmonary function tests documented a complaint of exertional dyspnea with no airflow obstruction and a significant response to bronchodilators.  Dr. A.S. said this met the criteria for asthma.  

Additionally, the VA physician observed that the Veteran was deployed to Afghanistan for 12 months and reported occupational exposure to dust.  According to this VA doctor, although there was no documentation in his military records regarding post-deployment development of symtoms, in her opinion, it was as likely as not that his current reactive airway disease could be the result of occupational exposure during his combat deployment.  

During his March 2011 Board hearing, the Veteran testified that he was exposed to constantly burning pits while in Afghanistan where he served for ten or eleven months (see Board hearing at pages 4 and 7).  He said he developed a breathing problem toward the middle or end of his deployment (Id. at 6).  The Veteran stated that he first developed breathing problems after discharge, for which he underwent surgery, and asthma was mentioned to him after the first surgery (Id. at 5).

The Veteran's service records document that he served in Afghanistan, from March to November 2006, during Operation Enduring Freedom.  He reported exposure to environmental hazards from burn pits located near the safe house in which he stayed during his first few months there, that he believed caused or contributed to his breathing disorder.  His account of his exposure is credible and consistent with the circumstances of his service.  The Veteran's Report of Discharge or Transfer (DD Form 214) indicates that his awards and decorations include a Combat Infantryman Badge.  See e.g., 38 U.S.C.A. § 1154(b) (West 2002).  See also Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008) (to the effect that § 1154(b) requires more than that a claimant have served in "a combat zone" and does require personal participation in combat with the enemy, meaning he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).  The Board has no reason to doubt the Veteran's credible account of his exposure to dust and environmental hazards that is not inconsistent with the circumstances of his service. 

The record further reflects that, in November 2007, the Veteran reported having chest pain or pressure and, later testified that his breathing problems developed after discharge.  He filed his claim of service connection for respiratory disability about 14 months after service discharge.  Further, in July 2009, a VA physician diagnosed inflammatory bronchial disease exacerbated by military service.  Moreover, in July 2009 and June 2010 written statements, the director of the VAMC Post-Deployment Clinic noted the Veteran's complaints of chest pain/pressure in November 2007 and that he reported exposure to dust in Afghanistan.  This physician said his asthma may have been induced by exposure to dust during his deployment given the time frame of development of symtoms.  In fact, in June 2010, this VA physician stated that, although there was no documentation in his military records regarding post-deployment development of symtoms, in her opinion, it was as likely as not that his current reactive airway disease could be the result of occupational exposure during his combat deployment.  Here, the Board concludes that the Veteran has established the existence of an in-service injury consistent with the conditions of that time.  When examined in July 2007, just prior to his discharge from active service, the Veteran denied having respiratory problems of any sort and his lungs were normal.

The evidence is in equipoise as to whether the Veteran has asthma due to service and resolving all doubt in the Veteran's favor, service connection is established for asthma.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


B. Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected back and left shoulder disabilities warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran's statements describing the symptoms of his service-connected back and left shoulder disabilities are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Degenerative arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups 

1. Post traumatic wedging at the twelfth thoracic vertebra

The record reflects that, in the April 2008 rating decision, service connection for thoracolumbar sprain was granted and assigned a 10 percent rating under DC 5237.  In July 2009, the RO received his current claim for an increased rating.  The November 2009 rating decision awarded a 20 percent disability rating for post traumatic wedging at the twelfth thoracic vertebra from which he appealed.

Under the current General Rating Formula, a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5237-5243, Note (1).  

Normal range of motion of the thoracolumbar spine includes flexion from 0 to 90 degrees, and extension, bilateral flexion, and bilateral rotation, all from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The combined range of motion, noted in the rating criteria effective from September 26, 2003, refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2). 38 C.F.R. § 4.71a, DCs 5235-5243. 

The Veteran maintains that his post traumatic wedging at the twelfth thoracic vertebra is more severe than is represented by the currently assigned 20 percent rating assigned under DC 5237.  During his March 2011 Board hearing, the Veteran testified that he had limited ability to sit and stand and was unable to lift items due to his post traumatic wedging at the twelfth thoracic vertebra (see Board hearing transcript at pages 13-14).  

Upon review of the evidence of record, the Board concludes that a rating in excess of 20 percent for post traumatic wedging at the twelfth thoracic vertebra is not warranted prior to October 21, 2009.

VA medical records, dated from July 2008 to October 20, 2009, include the Veteran's complaints of back pain.

A September 2008 VA orthopedic examination report includes the Veteran's complaint of increased daily back pain with prolonged sitting.  The pain was not aggravated by sneezing or coughing and did not radiate.  The Veteran currently worked as a leasing agent for apartments and had no incapacitating episodes during the past twelve months.  He avoided heavy lifting, frequent bending, and strenuous use of his back, and had to alternate sitting and standing. 

Objectively, the Veteran had an antalgic gait limping to the right and wore a right knee brace.  He moved easily around the examination room and dismounted from the examining table and rises from the supine to sitting position.  Range of motion of the Veteran's thoracolumbar spine was forward flexion to 72 degrees and extension to 18 degrees; left lateral flexion was to 20 degrees; right lateral flexion was to 34 degrees, and rotation was to 30 degrees, bilaterally.  The Veteran reported back pain while standing erect and progressed with ranges of motion.  After three repetitions of range of motion, forward flexion was to 70 degrees; backward extension was to 20 degrees; left lateral flexion was to 20 degrees; right lateral flexion was to 34 degrees, and rotation was unchanged.  

The VA examiner reported that the major functional impact was pain rather than weakness, fatigue, lack of endurance, or incoordination.  There was tenderness of the lower thoracic spine.  Results of x-rays taken in July 2008 were within normal limits.  The clinical impression was chronic thoracolumbar strain.

On October 20, 2009, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran complained of having a constant dull ache, with a sharp and burning "feeling" associated pain in the L2-L5 region of his spine that he rated as 7 out of 10 on a pain scale of 1 to 10.  He indicated that he had two to three episodes of back pain during the last year when he was unable to get out of bed.  However, the Veteran affirmed that there were no incapacitating periods of back pain in the past 12 months that required bed rest prescribed by a physician.  His flare-ups occurred approximately twice a week, lasted one to two hours, and were precipitated by bending or lifting.  

The Veteran also had a burning sensation in his right gluteal area without radiation of pain, and he denied symtoms of weakness, bladder or bowel complaints, or erectile dysfunction.  He did not use any assistive device for his back and was able to walk approximately 20 minutes or 11/2 miles.  The Veteran denied any history of falling or having any hospitalization or surgical intervention regarding his back disability.  His back pain affected his occupational duties as far as bending, lifting, and driving in excess of 30 minutes, and denied any effects on his activities of daily life.

Objectively, the Veteran's posture and gait were normal and there was no ankylosis.  His spine showed scoliosis without lordosis or kyphosis.  Range of motion of his lumbar spine was forward flexion to 48 degrees, that he was able to repeat twice at which time he reportedly experienced a deep, dull, and catching midline pain, but no fatigue, weakness, or lack of endurance.  Extension was to 30 degrees, repeated 3 times with reported symptom of tightness, but absent pain, weakness, fatigue, and lack of endurance.  Right and left lateral flexion and rotation were all to 30 degrees, repeated three times with a midline-type pain without weakness, fatigue, or lack of endurance.  His total range of motion was 198 degrees.  

The VA examiner said that the Veteran had painful motion without muscle spasm, weakness, tenderness, atrophy, guarding, or ankylosis, and there were no additional functional limitations or loss of motion with repetitive motions due to pain, weakness, fatigue, incoordination, or lack of endurance.  The VA examiner said the Veteran had no difficulty in walking, limitation of vision, chewing, breathing, diaphragmatic excursions, gastrointestinal symtoms, costal margin excursion, dyspnea, dysphagia, subluxation, or dislocation.  

Neurological examination was intact with no pathologic reflexes elicited.  The Veteran had normal muscle strength and tone and there were no motor or sensory deficits.  He was able to stand on his toes and heels and there was no evidence of any abnormal shoe wear pattern or abnormal callosity.  The VA examiner said that the functional loss was predominantly pain but associated with fatigue, lack of endurance in the absence of weakness or incoordination.  Results of x-rays of the Veteran's lumbar spine taken at the time showed anterior wedging at T-12.  The VA examiner said the Veteran was capable of sedentary employment and there was nothing about his current condition that restricted his employability.

Upon review of the probative evidence of record, the Board concludes that, prior to October 21, 2009, a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability under the current rating schedule for rating lumbar spine impairment.  That provides a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  However, there is no medical evidence of record to reflect that the Veteran had forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent evaluation under the regulations currently in effect.  This is so, because during the September 2008 VA examination, his forward flexion was 70 degrees (with pain) and, at the October 2009 VA examination, it was to 48 degrees.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Nor is there a showing that the Veteran objectively manifested service-connected neurologic symptoms as a consequence of his service-connected lumbosacral disability prior to October 21, 2009.  The October 2009 VA examiner specifically stated that the neurological examination was intact and there was no report of radiculopathy present.

There is no convincing evidence that the Veteran had any incapacitating episodes due to his back disability, prior to October 21, 2009.  Simply put, a physician has not prescribed bed rest for this disorder.  In fact, as noted, in September 2008 and October 2009, the VA examiners noted that the Veteran's disability had not caused incapacitation.  Thus, an increased rating under Diagnostic Code 5243 (for intervertebral disc syndrome) is not appropriate.  

The collective medical evidence of record further indicates that the Veteran did not use a back brace or other assistive device.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected back disability are contemplated in the currently assigned 20 percent rating.  While the September 2008 and October 2009 VA examiners reported visible evidence of pain on lumbar spine flexion, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 20 percent evaluation assigned by the RO.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.  

Given the facts above, prior to October 21, 2009, the Veteran's service-connected post-traumatic anterior wedging at T-12 of the lumbosacral spine does not warrant a rating in excess of 20 percent under any of the pertinent rating criteria.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

2. Left Shoulder Disability

The record reflects that, in the April 2008 rating decision, the RO also granted service connection for the Veteran's left shoulder disability and assigned a 20 percent rating under DC 5201.  In July 2009, the RO received the Veteran's current claim for an increased rating.

The Veteran maintains that his left shoulder disability is more severe than is represented by the currently assigned 20 percent rating assigned under DC 5201. Upon review of the evidence of record, the Board concludes that a rating in excess of 20 percent for the left shoulder disability is not warranted prior to December 29, 2009

The relevant VA treatment records and the January and December 2009 VA examination reports, described below, indicate that the Veteran is right-handed.  Thus, his service-connected left shoulder is considered his minor extremity. 

Under DC 5201, a 20 percent evaluation is assigned for limitation of minor arm motion at shoulder level.  38 C.F.R. § 4.71a, DC 5201.  When there is limitation of motion midway between the side and shoulder level, a 20 percent rating is again warranted for limitation of motion of the minor arm, and a 30 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side.  Id. 

Under DC 5202, for impairment of the humerus in the minor arm, a 20 percent rating is assignable when there is malunion, with moderate deformity or when there is marked deformity of the arm.  38 C.F.R. § 4.71a, DC 5202 (2011).  Also under DC 5202, for recurrent dislocation of the minor arm at the scapulohumeral joint, a 20 percent rating is assignable with infrequent episodes, and guarding of movement only at shoulder level and also, where there are frequent episodes and guarding of all arm movements.  Id.  Fibrous union of the humerus of the minor arm warrants a 40 percent rating; nonunion (false flail joint) warrants a 50 percent rating; and loss of the head of the humerus (flail shoulder) warrants a 70 percent rating.  Id. 

Under 38 C.F.R. § 4.71a, DC 5203 (2011), for impairment of the clavicle or scapula in the major or minor arm manifested by dislocation, a 20 percent rating is warranted.  For nonunion with loose movement, a 10 percent rating is assignable when involving the minor arm.  Id.  For nonunion without loose movement, and for malunion, a 10 percent rating is assignable.  Id. 

Under DC 5200, ankylosis of the scapulohumeral articulation of the minor upper extremity is rated 20 percent disabling when favorable (abduction to 60 degrees, can reach mouth and head); 30 percent disabling when intermediate (between favorable and unfavorable); and 40 percent disabling when unfavorable (abduction limited to 25 degrees from side).  38 C.F.R. § 4.71a, DC 5200 (2011). 

As mentioned above, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, DC 5003 and 5010. 

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2011). 

VA records show that the Veteran underwent left shoulder arthroscopy in January 2008.  

In January 2009, the Veteran underwent VA orthopedic examination.  He completed of increased daily pain after his recent shoulder surgery.  The Veteran had shoulder weakness, stiffness, swelling, heat, redness, instability, "popping", giving way, with occasional locking with fatigue and lack of endurance, for which he took ibuprofen. The Veteran had shoulder flares twice a day, that were worse in the morning, lasted one to two hours, and were precipitated by any left shoulder movement ,including sleeping on it and attempting overhead lifting.  He did not currently use a brace.  The shoulder affected his occupation and daily activities as far as lifting, turning, and grabbing.  He was right-handed.  

Objectively, a VA examiner noted that the Veteran had one anterior, one posterior, one superior and one lateral 4 by 1.5 centimeter red, but flat, stable nontender, nonkeloid, nonherniated scars ;post arthroscopic repair of the left shoulder.  Range of motion of the Veteran's left shoulder was flexion to 72 degrees and abduction to 64 degrees; internal and external rotations were both to 90 degrees.  The examiner said that the Veteran was able to repeat the ranges only once, with a deep generalized aching, catching pain associated with fatigue, weakness, and lack of endurance.  The diagnosis was posttraumatic fracture of the AC joint.  Results of x-rays taken at the time showed left shoulder post distal clavicular resection, otherwise negative.

The Veteran underwent another VA underwent VA examination on December 28, 2009.  According to the examination report, he complained of having daily left shoulder pain for which he used Ibuprofen with fair response.  His symtoms included deformity, stiffness, weakness, and decreased speed of joint motion.

Objectively, the Veteran's left shoulder had recurrent shoulder dislocations but no guarding of arm movements, no malunion or loss of bone, no inflammatory arthritis, and no ankylosis.  There was deformity, tenderness, and weakness.  Range of motion of the Veteran's left shoulder was flexion to 90 degrees; abduction to 90 degrees; and internal and external rotations each to 40 degrees.  The VA examiner reported that the Veteran did not have painful motion of his left shoulder with repetitive motions and did not have any additional limitations or loss of motion due to pain.  Results of x-rays of his left shoulder taken at the time showed the mineralization and alignment were unremarkable without fracture or dislocation and there were no free joint bodies.  The VA examiner said that the Veteran reported working part time as a leasing agent and lost no time in that job in the last year.  

The diagnosis was AC joint arthritis and impingement that affected the Veteran's occupational activities with decreased mobility and manual dexterity.  The VA examiner said that the left shoulder disability had a severe effect on the Veterna's ability to participate in recreational activities, a moderate effect on his ability to shop, exercise, do chores, bath, and dress, a mild effect on his ability to groom himself and drive, and no effect on his ability to travel and eat.  The VA examiner added, in March 2010, that the Veteran's left shoulder disability did not affect his ability to seek or maintain employment.

In light of the objective findings reported above, the Board concludes that, prior to December 29, 2009, a rating in excess of the current 20 percent evaluation.  Given the reported range of motion discussed above, the Board finds that the Veteran's left shoulder has not manifested range of motion on abduction of 25 degrees from the side or less.  The Board observes that the level of limitation of motion shown above demonstrates that the Veteran is able to raise the left (minor) arm to at least the shoulder level.  Additionally, there is no ankylosis as required for a higher rating under DC 5200.  In fact, the December 2009 VA examiner specifically reported that there was no left shoulder ankylosis. 

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a rating greater than 20 percent for the left shoulder disability.  DC 5202 provides a 20 percent rating for infrequent and frequent recurrent dislocation of the scapulohumeral joint of the minor shoulder and a 40 percent rating for fibrous union of the minor shoulder that the Veteran does not have.  The maximum rating under DC 5203 for impairment of the clavicle or scapula is 20 percent that would not provide an increased rating.  Furthermore, as noted, the evidence does not show ankylosis of the left shoulder. 

The Veteran's subjective complaints notwithstanding, the examination reports and clinical records note that repetitive use did not result in any additional loss of range of motion due to pain, weakness, or fatigue.  See 38 C.F.R. §§ 4.40, 4.45.  There was no clinical finding of muscle loss, or any sensory loss, due to the left shoulder disability nor was such noted by the January or December 2009 VA orthopedic examiners. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected left shoulder disability are contemplated in the currently assigned 20 percent rating.  Even with consideration of the finding of objective evidence of pain after repetitive motion, but no additional limitations after three repetitions of range of motion, reported by the January and December 2009 VA orthopedic examiners, and difficulty lifting carrying and reaching overhead with decreased upper extremity strength and stamina, there is no indication that pain, due to disability of the left shoulder, caused functional loss greater than that contemplated by the currently assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon. 

The Board has also considered whether the Veteran could be assigned a separate evaluation based on the scars on his left shoulder.  However, the medical evidence shows that such scars are not painful or tender to touch and are not adherent.  As such, the Board finds that a separate compensable evaluation for scars on the left knee is not warranted.  See 38 C.F.R. § 4.118, DCs 7803-7805 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (2005). 

The preponderance of the objective medical and other evidence of record is against the Veteran's claim for a rating in excess of 20 percent for his service-connected left shoulder disability prior to December 29, 2009.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Back  and Left Shoulder Disabilities

The Board has also considered whether the Veteran's back and left shoulder disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations is therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the evidence of record and assigned staged ratings as discussed above.  Id.


ORDER

Service connection for asthma is granted.

Prior to October 21, 2009, a rating in excess of 20 percent for post traumatic wedging at the twelfth thoracic vertebra is denied.

Prior to December 29, 2009, a rating in excess of 20 percent for synovitis of the AC joint, status post fracture of the left shoulder is denied.


REMAND

Since the  October  and December 2009 VA orthopedic examinations, the Veteran has been treated for post traumatic wedging at the twelfth thoracic vertebra and synovitis of the AC joint, status post fracture of the left shoulder.

A January 2010 VA emergency room medical record includes the Veteran's complaints of lower back muscle spasms after sneezing at work.  Objectively, his back was tender to palpation mostly in the paraspinal muscles.  The Veteran was advised to use rest and heat and progress activity as tolerated.  In March 2010, he was seen for a flare up of pain without any identified precipitating event.  He ambulated steadily without difficulty or need for an assistive device and was given pain medication.  

When seen in the VA outpatient clinic in April 2010 for his annual physical examination, the Veteran reported that his back pain returned to baseline level but was worse in the mornings.  He said he frequently changed positions throughout the day to control pain and used rest, heat, and medication for pain control at home.  Objectively, the examiner said the Veteran's back had very poor range of motion with forward flexion 10 to 15 degrees, poor extension, side bending, and rotation. There were significantly spasmed muscles in the bilateral paraspinals with negative straight leg raise.  Deep tendon reflexes were symmetrical at the ankle and knee.  The assessment was chronic back pain with poor range of motion, essentially no therapy, and "activity limiting".

In a July 2010 written statement, the Veteran said he experienced daily back pain and had difficulty standing up after bending over.  He was unable to pick up or bathe his children or anything, and had difficulty sleeping, sitting or standing for long periods, and walking more than a short distance.  He used Tylenol and Ibuprofen for pain.  

According to the April 2010 VA outpatient record, the Veteran complained of left shoulder pain with essentially no range of motion.  Objectively, the left shoulder with distal clavicle deformity and tenderness to palpation at the AC joint and entire anterior shoulder had very poor active range of motion with 10 to 15 degrees of abduction, forward flexion, passive range of motion was improved but with significant pain.  There was significant tenderness by the superomedial border of the scapula and a trigger point.  The examiner said the Veteran's left shoulder was "essentially frozen on exam" and was "very activity limiting".  But, results of x-rays of the left shoulder taken by VA in April 2010 were considered unchanged since those taken in January 2009.

In July 2010, the Veteran underwent an arthrogram at the VA outpatient clinic due to his painful left shoulder joint.  The impression was mild bursal sided fraying of the distal 2.1 centimeters of the supraspinatus without full thickness tear.  Prior labral tear and scarring of the anterior/inferior labrum and superior labral fraying without full thickness tear and mild subacromial-subdeltoid bursitis were also noted.

An August 2010 VA outpatient orthopedic clinic record indicates that the Veteran felt better after his 2008 shoulder surgery but, over the last several months his range of motion decreased and the shoulder hurt more.  When seen later that month, the orthopedist reviewed the results of the Veteran's recent arthrogram and reported a clinical impression of pasta cuff tears of the left shoulder, supraspinatous, questionable pasta versus thinning of subscapularis tendon, superior portion (possible coracoids impingement) and labral pathology.  

The Veteran should be afforded a new VA orthopedic examination to determine the current severity and all manifestations of his service-connected back and left shoulder disabilities.  See e.g., VAOPGCPREC 11-95 (1995) (VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability). The record reflects that the Veteran was last examined by VA in 2009, more than two years ago and that a new VA examination is warranted.

Recent VA medical records from the VAMC in Phoenix, Arizona, dated since September 2010, should be obtained.

The Veteran also seeks a TDIU and maintains that he is rendered unemployable by his service-connected disabilities.  In March 2011, he testified that he believed his posttraumatic stress disorder (PTSD) was his most severe disability and rendered him unstable and unable to work.  The Veteran said he held five jobs since his 2007 discharge and currently worked part-time, two days a week, as a greeter in a car dealership.  He had a high school education and attended college one night a week, with approximately two more years needed to complete his business degree.

The Veteran's combined disability rating is currently 90 percent from July 2009 and he meets the schedular requirement.  See 38 C.F.R. § 4.16(a).  However, given the Board's action herein, granting service connection for asthma, the RO must now assign an evaluation to this disability that may affect his combined disability rating.  This must be done prior to appellate consideration of the Veteran's claim for a TDIU claim. 

As well, a July 2009 VA PTSD examination report indicates that the examiner assigned a score of 41 on the Global Assessment of Functioning (GAF) scale, indicative of serious symtoms or impairment  But the examiner said that the Veteran was fired from his only two jobs since discharge due to anger and irritability.  The VA examiner opined that the Veteran was "not totally unemployable" and could function.  However, the Veteran testified in 2011 that he was fired from five jobs since his discharge.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Phoenix for the period from September 2010 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After completing the development requested above, schedule the Veteran for a VA orthopedic examination to assess the current severity and all manifestations of his service-connected post-traumatic anterior wedging at T-12 of the lumbosacral spine and left shoulder synovitis of the AC joint, status post fracture.  The claims files, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.  The examiner should indicate whether such review was accomplished.  All indicated tests and studies should be conducted and all clinical findings reported in detail. 

a. Based on a thorough review of the claims file, and examination findings, the examiner should describe the symptoms of the left shoulder synovitis of the AC joint, status post fracture.  The examiner should specify whether it results in limitation of motion of 25 degrees from the side.

b. The examiner should also describe all symtoms of the post-traumatic anterior wedging at T-12 and specify whether there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

c. The examiner should also specify any limitation of motion of the lumbar spine and left shoulder and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination of either disability.  This determination should be expressed in terms of degrees of additional limited motion.  The examiner should also comment on whether there is left shoulder or lumbar spine instability and, if so, whether it is slight, moderate or severe.

d. The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups of the left shoulder or lumbar spine (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare- ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss of the left shoulder and lumbar spine.

e. With regard to any neurological disability resulting from the service-connected left shoulder and spine disabilities, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability, if any.  The 
f. 
rationale for all opinions expressed must also be provided.

3. The RO/AMC should effectuate the Board's determination herein and assign a rating to the Veteran's asthma disability.

4. Then, the RO/AMC should undertake all necessary development and re-adjudicate the claims for ratings in excess of 20 percent for the Veteran's post-traumatic anterior wedging at T-12 from October 21, 2009, and synovitis of the AC joint, status post fracture of the left shoulder from December 29, 2009, and a TDIU, by considering the "average person" standard under 38 C.F.R. § 4.15 (2011) as well as the "unemployability" standard under 38 C.F.R. § 4.16.  It should also be considered under the provisions of 38 C.F.R. §§ 3.340, 3.341.  If the determination made is unfavorable to the Veteran, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


